Citation Nr: 1644384	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as jungle rot on various parts of the body, to include as secondary to service-connected shrapnel wounds on the hands.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.  His service decorations and awards include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Board remanded the appeal to afford the Veteran a BVA hearing.  Such a hearing was scheduled for February 2016, but prior to the hearing, the Veteran requested that it be rescheduled due to an acute medical condition.  See February 2016 correspondence authored by Dr. C.P.  His request was granted and an additional hearing was scheduled for April 2016, but he failed to appear.  Because he has offered no explanation for his failure to appear, his request for a hearing is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claims for skin and left knee disabilities.  

An addendum is needed to clarify the etiology of claimed skin condition.  The Veteran asserts that he has had a chronic intermittent rash, claimed as jungle rot, since Vietnam service.  See April 2010 VA treatment notes.  

At the May 2010 VA compensation examination, the Veteran stated that he has "jungle rot" since serving in Vietnam.  He describes his claimed jungle rot as purple scaly and fluid-filled spots on various parts of his body to include left hand and both feet.  After examining the Veteran in May 2010, the VA examiner determined that there was no objective documentation to support a diagnosis, despite the Veteran's subjective complaints.  

However, the Board observes that, during the May 2010 VA examination, the examiner noted the presence of a small purple spot on the dorsolateral aspect of the Veteran's left foot and another purple spot on his right foot; indeed, these are the spots that the Veteran refers to as jungle rot.  Because the significance, if any, of the currently shown purple spots, claimed as jungle rot, is unclear, the Board finds that an addendum is needed to clarify whether the Veteran has a disability manifested by the currently shown purple spots, and if so, determine whether it is related to service.    

In addition, an addendum is needed to clarify the etiology of the Veteran's left knee disability which is currently diagnosed as degenerative joint disease.  After examining the Veteran during the May 2010 VA examination, the examiner provided the opinion that the current left knee disability is less likely related to service and more likely related to the natural aging process.   However, for the reasons noted below, the Board finds the opinion inadequate to decide the claim.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

In this case, the record shows that the Veteran reported, on an April 1966 Report of Medical History completed prior to service induction, that he had previously injured his left knee.  The pre-induction examination which included an orthopedic consultation revealed no abnormalities; nonetheless, a diagnosis of residuals of left knee injury was noted on his pre-induction examination report.  Moreover, the Veteran's service treatment records (STRs) show complaints of left knee pain.

As the preexisting left knee injury was "noted" prior to service entrance, to prevail on the issue of service connection, the evidence must show the preexisting left knee injury permanently worsened during service, that is, was "aggravated by" service. See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Therefore, on remand, an etiology opinion which addresses the question of aggravation must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After associating any identified outstanding evidence with the claims file, forward the Veteran's record to the medical examiner that conducted the May 2010 VA examination of the skin and left knee, to obtain an addendum clarifying the etiology of claimed disabilities.

If the requested examiner is unavailable, obtain the requested opinion from another suitably qualified clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. The need for the Veteran to be reexamined is left to the designee's discretion. 

A.  Skin Claim

After review of the Veteran's claims file, the examiner is asked to answer the following:

(i) Specifically determine whether the Veteran has a current skin disability which he claims as jungle rot manifested by purple spots.  In doing so, comment on the significance, if any, of the purple spots seen on the Veteran's feet during the 2010 VA examination and clearly indicate whether those spots represent a current disability.    

(ii)  For any currently shown diagnosis of jungle rot and/or disability manifested by purple spots, provide an opinion as to whether it had its onset in service, or is otherwise related to service, to include the in-service treatment for candida between the toes, as well as left foot and ankle sprains.

(iii)  For any currently shown diagnosis of "jungle rot" and/or disability manifested by purple spots, provide an opinion as to whether it is proximately due to, or aggravated by, a service-connected disability, specifically to include the shrapnel wound scars on the hands.

A complete rationale should be provided for all proffered opinions.

B.  Left Knee Claim

Although a complete review of the record is imperative, attention is called to the following evidence:

*The April 1966 Report of Medical history showing the Veteran's report of having had "swollen or painful joints", as well as report of having had a "trick knee." 

*The April 1966 pre-induction examination report demonstrating a normal clinical evaluation of the left knee, but noting a history of left knee trouble, injury, pain, loosening, and twisting.  

*A July 1966 orthopedic consultation with determination that the Veteran's knee problem was "acceptable" and that he was fit for duty.  

*An August 1966 STR reflecting complaints of left knee pain from a previous injury, with radiation into the groin area, and collapsing of left knee.  

* The June 1968 separation examination report showing normal evaluation of the lower extremities and notation of occasional locking of the knee ever since left knee injury in 1964.  

*May 2010 VA examination report and etiology opinion.

THEN, the examiner is asked to answer the following:

Is it at least as likely as not (50 percent or higher degree of probability) that the pre-existing left knee injury noted on the April 1966 pre-induction examination was aggravated (worsened beyond normal progression) during active service? 

If it is the examiner's opinion that there is aggravation, please identify the baseline level of severity of the left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

A complete rationale should be provided for all proffered opinions.

2.  Thereafter, readjudicate the service connection claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




